

114 SRES 557 ATS: Designating September 2016 as “School Bus Safety Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 557IN THE SENATE OF THE UNITED STATESSeptember 13, 2016Mrs. Fischer (for herself and Mr. Booker) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2016 as School Bus Safety Month.
	
 Whereas approximately 480,000 public and private school buses carry 26,000,000 children to and from school every weekday in the United States;
 Whereas America's 480,000 public and private school buses comprise the largest mass transportation fleet in the Nation;
 Whereas during the school year, school buses make more than 55,000,000 passenger trips daily and students ride these school buses 10,000,000,000 times per year as the Nation’s fleet travels over 5,600,000,000 miles per school year;
 Whereas in an average year, about 25 school children are killed in school bus accidents, with one-third of these children struck by their own school buses in loading/unloading zones, one-third struck by motorists who fail to stop for school buses, and one-third killed as they approach or depart a school bus stop;
 Whereas The Child Safety Network, celebrating 28 years of national public service, has collaborated with the National PTA and the school bus industry to create public service announcements to reduce distracted driving near school buses, increase ridership, and provide free resources to school districts in order to increase driver safety training, provide free technology for tracking school buses, reduce on-board bullying, and educate students; and
 Whereas the adoption of School Bus Safety Month will allow broadcast and digital media and social networking industries to make commitments to disseminate public service announcements designed to save children’s lives by making motorists aware of school bus safety issues: Now, therefore, be it
	
 That the Senate designates September 2016 as School Bus Safety Month.